Exhibit 10.1

AMENDMENT TO

FLOTEK INDUSTRIES, INC.

WARRANT TO PURCHASE COMMON STOCK

THIS AMENDMENT TO FLOTEK INDUSTRIES, INC. WARRANT TO PURCHASE COMMON STOCK (the
“Amendment”) is made as of June 14, 2012, by and among Flotek Industries, Inc.,
a Delaware corporation (the “Company”) and each of the holders party hereto (the
“Holders”).

RECITALS

WHEREAS, the Company has previously issued to the Holders those certain Warrants
to Purchase Common Stock dated August 11, 2009 (each a “Warrant”) pursuant to
which the Company granted to each Holder the right to purchase from the Company
a certain number of fully paid non-assessable shares of Common Stock of the
Company, in the amounts and on the terms as set forth therein, as adjusted prior
to the date hereof pursuant to the terms of the Warrants; and

WHEREAS, the Holders and the Company have agreed to amend the Warrants on the
terms set forth herein in exchange for the payment by the Company to each Holder
of a cash amendment fee as set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto agree as follows:

Section 1. Definitions.

Capitalized terms not otherwise defined in this Amendment shall have the
definitions ascribed to them in the Warrant.

Section 2. Amendment to Warrants.

a) Effective upon the execution and delivery of this Amendment by a Holder,
Section 3(a) of the Warrants held by such Holder shall be deleted in its
entirety and replaced with the text “[Intentionally Omitted]”.

b) Effective upon the execution and delivery of this Amendment by a Holder,
Section 3(c) of the Warrants held by such Holder shall be amended by deleting
the following language currently contained in such Section 3(c):

Notwithstanding anything to the contrary, in the event of a Fundamental
Transaction that is (1) an all cash transaction, (2) a “Rule 13e-3 transaction”
as defined in Rule 13e-3 under the Exchange Act, or (3) a Fundamental
Transaction in which the Common Stock is converted into a security not traded on
a national securities exchange, including, but not limited to, the Nasdaq



--------------------------------------------------------------------------------

Global Select Market, the Nasdaq Global Market, or the Nasdaq Capital Market,
the Company or any Successor Entity (as defined below) shall, at the Holder’s
option, exercisable at any time concurrently with, or within 30 days after, the
consummation of the Fundamental Transaction, purchase this Warrant from the
Holder by paying to the Holder an amount of cash equal to the Black Scholes
Value of the remaining unexercised portion of this Warrant on the date of the
consummation of such Fundamental Transaction. “Black Scholes Value” means the
value of this Warrant based on the Black and Scholes Option Pricing Model
obtained from the “OV” function on Bloomberg determined as of the day of
consummation of the applicable Fundamental Transaction for pricing purposes and
reflecting (A) a risk-free interest rate corresponding to the U.S. Treasury rate
for a period equal to the time between the date of the public announcement of
the applicable Fundamental Transaction and the Termination Date, (B) an expected
volatility equal to the greater of 100% and the 100 day volatility obtained from
the HVT function on Bloomberg as of the Trading Day immediately following the
public announcement of the applicable Fundamental Transaction, (C) if
applicable, the underlying price per share used in such calculation shall be the
sum of the price per share being offered in cash, if any, plus the value of any
non-cash consideration, if any, being offered in such Fundamental Transaction
and (D) a remaining option time equal to the time between the date of the public
announcement of the applicable Fundamental Transaction and the Termination Date.

c) Contemporaneously with its execution and delivery of this Amendment, each
Holder is delivering the Warrants held by such Holder to the Company, and the
Company shall promptly cause to be issued and delivered to each such Holder an
amended and restated Flotek Industries, Inc. Warrant to Purchase Common Stock
reflecting such amendment to Sections 3(a) and 3(c).

d) The parties acknowledge and agree that the deletion of Section 3(a) of the
Warrants effected hereby shall have no effect on adjustments to the Warrants
pursuant to such section prior to the effectiveness of this Amendment.

Section 3. Payment of Amendment Fee.

The Company shall pay to each Holder as consideration for the amendment to the
Warrants described herein, upon such Holder’s execution and delivery of this
Amendment, an amendment fee in an aggregate amount equal to $0.20 multiplied by
the number of Warrant Shares issuable upon exercise of such Holder’s Warrant,
which amendment fee shall be paid by wire transfer of immediately available
funds to the account designated by each such Holder in writing to the Company
prior to the date hereof.

 

2



--------------------------------------------------------------------------------

Section 4. Representations and Warranties of the Holders.

a) Title to Warrants. Each Holder, severally and not jointly, represents that it
is the beneficial and record owner of the Warrants listed on such Holder’s
signature page hereto, and that such Warrants are owned by such Holder free and
clear of all liens, other than restrictions on transfer that may be imposed by
state or federal securities laws.

b) Accredited Investor. Each Holder, severally and not jointly, represents that
it is an accredited investor, as defined in Rule 501 under the Securities Act of
1933, as amended.

Section 5. Miscellaneous.

a) Jurisdiction. This Amendment shall be governed by and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Amendment shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.

b) Effect of Amendment. Except as expressly amended by this Amendment, the
Warrants shall be and remain in full force and effect and this Amendment shall
become a part of the Warrants.

c) Successors and Assigns. Subject to applicable securities laws, this Amendment
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of the Holders.

d) Amendment. This Amendment may not be modified or amended or the provisions
hereof waived with respect to any Holder without the written consent of the
Company and such Holder.

e) Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Amendment.

f) Headings. The headings used in this Amendment are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this
Amendment.

g) Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be deemed to be an original and all of which, when taken
together, will be deemed to constitute one and the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

FLOTEK INDUSTRIES, INC. By:                           
                                                                       Name:  
Jesse E. Neyman Title:   Executive Vice President, Finance

[Signature page to Amendment to Warrant to Purchase Common Stock]



--------------------------------------------------------------------------------

HOLDER

 

[Name] Number of “Contingent Warrants”: Number of “Exercisable Warrants”:

[Signature page to Amendment to Warrant to Purchase Common Stock]